Citation Nr: 9910320	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-50 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to secondary service connection for erectile 
dysfunction, cllaimed as impotence.  

2. Entitlement to secondary service connection for sleep 
apnea.  

3. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for right knee disability 
as a result of VA medical treatment.  

4. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for left knee disability 
as a result of VA medical treatment.  

5. Entitlement to compensation benefits pursuant to the 
provisions of 38 C.F.R.§ 1151 for neck and right upper 
extremity disabilities as a result of VA medical 
treatment.  

6 Entitlement to an increased rating for major depression, 
currently rated as 50 percent disabling.  

7 Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1974 
and from February 1977 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating action by the 
RO denying the issues currently certified for appeal.  These 
issues are before the Board for appellate consideration at 
this time.  For reasons made evident below, the issues of 
entitlement to secondary service connection for erectile 
dysfunction, an increased rating for psychiatric disability, 
and a total rating for compensation purposes based on 
individual unemployability are discussed in the remand 
section of this decision.  

The veteran has also raised the issue of entitlement to 
service connection for obesity as secondary to his service-
connected psychiatric disability.  This issue has not been 
developed or certified for appeal and is referred to the 
rating board for appropriate action.  



FINDINGS OF FACT

1. The veteran, claim for secondary service connection for 
sleep apnea is not plausible.  

2. The veteran's claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 
for right knee disability as a result of VA medical 
treatment is not plausible.  

3. The veteran's claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 
for left knee disability as a result of VA medical 
treatment is not plausible.  

4. The veteran's claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 
for neck and right upper extremity disabilities as a 
result of VA medical treatment is not plausible.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
secondary service connection for sleep apnea.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).

2. The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for right knee disability as a result of VA 
treatment.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

3. The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for left knee disability as a result of VA 
treatment.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

4. The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for arm and neck disability as a result of 
VA treatment.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background


Service connection is in effect for sinusitis with a 
retention cyst, currently rated as 10 percent disabling.  The 
veteran contends that he has sleep apnea which was either 
caused or aggravated by his service-connected sinusitis.  He 
has also argued that his bilateral knee disabilities were the 
result of a walking regimen prescribed by his VA physicians 
in an attempt to control his obesity.  It is also contended 
that the veteran's neck and right upper extremity 
disabilities developed during, and as a result of, exercise 
therapy provided by the VA during 1995.  

During a VA medical examination in September 1993, the 
veteran gave a history of an on the job left knee injury 
sustained in May 1992, after service.  An X-ray showed 
proressive narrowing of the left medial compartment and 
findings consistent with an effusion.  The diagnosis was left 
knee effusion and tenderness.  

The veteran was seen as an outpatient by the VA in November 
1994 with complaints which included severe sleep problems for 
the last few months.  He said that he often woke up with 
choking sensations.  The veteran also said that he had been 
told that he snored loudly and made strange noises when 
asleep.  He reported sleep attacks during the day and often 
felt very fatigued.  He was too be evaluated for probable 
sleep apnea.  He was seen in December 1994 with complaints 
that he developed pain in the right knee while walking.  The 
knee subsequently became swollen.  A diagnostic impression of 
right knee arthritis was reported.  In January 1995, the 
veteran complained of insomnia at night and day time 
somnolence.  

After a VA hospitalization in March 1995, the discharge 
diagnoses included sleep apnea.  In late July 1995, the 
veteran was seen with complaints of loss of feeling in the 
fingers and right hand.  It was said that the veteran could 
not identify the time and place of any injury.  He was placed 
on a general conditioning program to increase strength in his 
right hand and general exercise tolerance.  The exercises 
included hydra fitness and free weights.  During a further VA 
hospitalization later in July 1995, the veteran was noted to 
be obese and this was said to account for his sleep apnea. 
During this hospitalization, the veteran was noted to 
complain of right arm pain with numbness in the digits of the 
right hand.  The discharge diagnoses included sleep apnea and 
carpal tunnel syndrome.  During a VA hosptalization in August 
1995, the veteran was reported to have degenerative arthritis 
in both knees.  

During VA outpatient treatment in August 1995, the veteran 
compained of numbness in the right arm, hand, and fingers 
precipitated by weight lifting.  An electomyographic study 
revealed cervical radiculopathy at C7 and a superimposed 
moderate right carpal tunnel syndrome.  Subsequent treatment 
for carpal tunnel syndrome, cervical radiculopathy, sleep 
apnea, and degenerative arthritis of the knees is indicated.  
A July 1996 MRI study of the cervical spine indicated multi-
level degenerative changes which were most prominent at C5-C6 
and C6-C7 where there was disc bulging or herniation which 
narrowed the canal and neural foramina, especially on the 
right.  

II.  Legal Analysis

Secondary service connection may be granted for sleep apnea 
in this case, if the evidence shows that the veteran has 
sleep apnea which was caused by service-connected disability 
or had been aggravated by a service-connected disability.  38 
C.F.R.§ 3.310(a) Allen v. Brown, 7 Vet. App. 439 (1995).  

In pertinent part, 38 U.S.C.A.§ 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 U.S.C.A. 
§ 3.358(b), (c)(1).  38 C.F.R. § 3.358(c)(3) has been amended 
to provide:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1996).

The threshold question to be answered in regard to the issues 
of entitlement to secondary service connection for sleep 
apnea and entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A.§ 1151 for neck and right upper 
extrmity disabilities, right knee disability and a left knee 
disability is whether the appellant has presented a well-
grounded claim, i.e., a claim that is plausible.  If he has 
not, the claim must fail and there is no further duty to to 
assist the veteran in the development of the claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  As will be explained below, the 
Board finds that the claims for entitlement to secondary 
service connection for sleep apnea, entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for bilateral knee disability as a result of 
VA medical treatment, and entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 for 
neck and right upper extremity disabilities as a result of VA 
treatment are not well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1993).  

In summation, according to a decision by the Court, a well-
grounded claim for primary service connection requires 
competent medical evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injry during service (lay or medical evidence), and a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
488, 506 (1995).  The principles set forth in the Caluza 
decision concerning evidence needed to establish a well-
grounded claim for primary service connection are also 
applicable to a claim for secondary service connection.  In 
that instance, the evidence must show that the veteran has a 
current disability and that such disability was either caused 
by or aggravated by a service-connected disability.  Caluza 
is also applicable to a claim for compensation benefits 
pursuant to 38 U.S.C.A.§ 1151.  In that instance the evidence 
must show a current disability and that such disability was 
caused by or aggravated by VA treatment for a non service-
connected disorder.  

In regard to the veteran's claim for service connection for 
sleep apnea as secondary to service-connected sinusitis, the 
record indicates that the veteraninitially complained of 
sleeping difficulties in late 1994 and was diagnosed as 
having sleep apnea shortly thereafter.  While the veteran has 
asserted that his sleep apnea is due to service-connected 
sinusitis, his assertion alone is not sufficient for the 
establishment of a well-grounded claim because, as a layman 
(a person without medical training or expertise) he is not 
competent to render an opinion regarding the medical cause of 
his sleep apnea.  See Espiritu, supra.  There is no competent 
medical evidence which indicates that there is any 
relationship between the veteran's sleep apnea and his 
service-connected sinusitis.  In fact, the medical evidence 
of record indicates that his sleep disorder is caused by his 
obesity, for which service connection is not currently in 
effect.  Therefore, the requirements of a well-grounded 
claim, as enunciated by the Court in Caluza, are not met in 
regard to the issue of entitlement to secondary service 
connection for sleep apnea.  Accordingly, this claim must be 
denied as not well grounded.

In regard to the veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A.§ 1151 for right knee 
disability based on VA medical treatment, the record 
indicates that the veteran was first seen for right knee 
symptoms in December 1994 when he complained of right knee 
pain and swelling which developed while walking.  He has 
asserted that this was caused by walking for exercise and 
weight reduction recommended by his VA physician.  However, 
as noted earlier, the veteran is a layman, and, as such, he 
is not competent to comment regarding the etiology of his 
current right knee pathology.  The record contains no 
competent medical evidence which shows that the veteran's 
right knee pathology, currently diagnosed as degenerative 
arthritis, was the result of walking, whether prescribed by a 
VA physician or otherwise.  There is also no medical evidence 
in that record which shows that the veteran's right knee 
pathology is related to any other VA medical treatment.  
Since that is the case, the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A.§ 1151 for right 
knee disability based on VA treatment is also not well 
grounded and must be denied.  

In regard to the veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A.§ 1151 for left knee 
disability based on VA treatment, the Board notes that the 
veteran's was first noted to complain of left knee symptoms 
after a work related injury which occurred in 1992.  His 
assertions regarding his left knee disability are essentially 
similar to the right knee, namely that the disability is the 
result of walking done for exercise at the instruction of his 
VA physician.  Again, however, the competent medical evidence 
does not support this assertion.  Rather, the evidence of 
record indicates that the veteran's left knee symptoms are 
due to a 1992 work place accident, and are unrelated to any 
VA medical care.  No competent medical evidence suggesting 
otherwise is in the claims folder.  Therefore the veteran's 
claim for compensation benefits under the provisions of 38 
U.S.C.A.§ 1151 for left knee disability based on VA treatment 
must also be denied as not well grounded.  

In regard to the veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A.§ 1151 for neck and right 
upper extremity disabilities based on VA medical treatment, 
the record indicates treatment in July 1995 for complaints of 
loss of feeling in the right fingers and hand.  It was noted 
at that time that the veteran could not identify any specific 
injury.  A diagnosis of carpal tunnel syndrome was rendered.  
In August 1995, the veteran complained of numbness in the 
right arm, hand and fingers precipitated by weight lifting.  
An electromyographic study subsequently revealed cervical 
radiculopathy and an MRI study showed degenerative disc 
disease of the cervical spine.  The evidence does show that 
the veteran was on a VA exercise program at the time of this 
treatment but does not support the veteran's claim that his 
current neck and right upper extremity disorders are related 
to this exercise regimen or to any other facet of his VA 
treatment.  While the veteran believes that this was the 
case, as a layman he is not competent to offer a medical 
opinion as to the etiology of his neck and right upper 
extremity disorders.  See Espiritu, supra.  Without medically 
competent evidence showing a relationship between the 
veteran's current neck and right upper extremity disabilities 
and his VA treatment, the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A.§ 1151 for neck 
and right upper extremity disabilities based on VA medical 
treatment is not well grounded and must be denied.  


ORDER

Secondary service connection for sleep apnea is denied.  

Compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for right knee disability based on VA 
treatment are denied.  

Compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for left knee disability based on VA treatment 
are denied.  

Compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for neck and right upper extremity 
disabilities based on VA treatment are denied.  



REMAND

The veteran and his representative contend that the veteran 
suffers from erectile dysfunction because of his service-
connected psychiatric disability.  As noted earlier in this 
decision, secondary service connection may be granted for a 
disability if the evidence shows such was caused by a 
service-connected disability or has been aggravated by a 
service-connected disability.  38 C.F.R.§ 3.310(a) Allen v. 
Brown, 7 Vet. App. 439(1995).  

A review of the record reveals treatment in recent years for 
complaints of impotence.  During VA treatment in June 1994, 
the treating physician stated that there were 4 potential 
reasons for impotence, one of which was the veteran's 
psychiatric disorder and the medications for its treatment.  
In view of this assessment, the Board considers that the 
veteran's claim for secondary service connection for erectile 
dysfunction, claimed as impotence, is at least potentially 
well grounded.  Since the record does not show that the 
veteran has ever been afforded a VA genitourinary examination 
of his complaints regarding erectile dysfunction, the VA's 
duty to assist the veteran in the development of his claim 
under 38  U.S.C.A.§ 5107(a) requires that such an examination 
be conducted prior to further appellate consideration of the 
veteran's claim of secondary service connection for erectile 
dysfunction.  

The veteran has also asserted that his service-connected 
psychiatric disability increased in severity and warrants an 
evaluation in excess of the 50 percent rating currently in 
effect.  

The VA schedular criteria for rating mental disabilities was 
revised effective November 7, 1996.  The Court has held that, 
where the law and regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308(1991).  However, the RO, in its adjudication of the 
veteran's claim for an increased rating for his psychiatric 
disability, has considered only the criteria for rating the 
veteran's psychiatric disorder which had been in effect prior 
to November 7, 1996.  In addition, the veteran's last VA 
psychiatric examination, conducted in January 1997, did not 
contain clinical information sufficient to apply the revised 
rating criteria which became effective on November 7, 1996.  
Therefore, the Board finds that the veteran should be 
afforded another psychiatric evaluation with consideration of 
the new criteria.  

Accordingly, this case s REMANDED to the RO for the following 
actions:  

1. The veteran should be afforded a VA 
examination by a urologist to 
determine the nature and etiology of 
the veteran's erectile dysfuction.  
Any necessary special studies should 
be performed and all pertinent 
clinical findings reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent clinical records 
can be reviewed in detail.  The 
examining physician should 
specifically note that he has reviewed 
the claims folder in his examination 
report.  At the conclusion of the 
examination, and after a thorough 
review of the medical evidence, the 
medical examiner should express a 
medical opinion in answer to the 
following questions: (a) is it at 
least as likely as not that any 
erectile dysfunction found on the 
examination was caused by the 
veteran's service-connected 
psychiatric disorder or the 
medications provided for its 
treatment, (b) is it at least as 
likely as not that any erectile 
dysfunction found on the examination 
was aggravated by the veteran's 
service-connected psychiatric disorder 
or medication provided for its 
treatment.  

2. The veteran should be afforded a VA 
psychiatric examination to determine 
the current severity of his service-
connected psychiatric disorder.  The 
claims folder, including a copy of 
this remand, must be made available to 
the examiner so that the pertinent 
aspects of the veteran's psychiatric 
and employment history may be 
reviewed.  The examining physician 
should specifically state that the 
claims folder has been reviewed in his 
examination report.  All clinical 
findings should be reported in detail 
and such tests as the examining 
physician deems appropriate should be 
performed.  The examiner should 
identify diagnostically all symptoms 
and clinical findings which are 
manifestations of service-connected 
psychiatric disability and render an 
opinion for the record as to the 
degree to which the specific findings 
affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
flexibility and efficiency levels in 
performing occupational tasks 
(industrial impairment).  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  The 
examining physician should also be 
furnished a copy of the revised VA 
general rating formula for mental 
disorders (38 C.F.R.§ 4.130, effective 
November 7, 1996), and, on examination 
of the veteran, comment as to the 
presence or absence of each symptom 
and clinical finding specified therein 
for ratings from 0 to 100 percent, and 
if present, the frequency and/or 
degree(s) of severity thereof.  

3. Then, the RO should again adjudicate 
the veteran's claim for secondary 
service connection for erectile 
dysfunction with consideration of the 
Court's holding in Allen v. Brown, 
supra, and his claim of entitlement to 
an increased rating for service-
connected psychiatric disability under 
the VA criteria for rating psychiatric 
disorders in effect both prior to, and 
on, and after November 7, 1996, as 
required by the Court in Karnas, 
supra.  The RO should then again 
adjudicate the issue of entitlement to 
a total rating for compensation 
purposes based on individual 
unemployability  If the benefits 
sought are not granted, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise appropriate.  


No action is required of the veteran until he is so informed.  
The purpose of the examination is to obtain additional 
clarifying clinical evidence and to comply with precedent 
decisions of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

